DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14, and 16-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2022.
Applicant elected Species A and contended claims 1-15 encompassed the elected species.  The Examiner has considered Claim 14 withdrawn as the claim had limitations directed to Figs. 16-17, which were not elected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected as being indefinite for claiming “each of the retaining grooves” when claim 5 of which claim 7 depends, claims “a retaining groove”; there is a clarity issue in the claim construction.  Claim 7 recites the limitation "each of the retaining grooves" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 is rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Fiedler et al. (U.S. 2015/0135486A1 Figs. 13A-15E) [486].
Regarding Claim 1, Reference [486] discloses a plug member (3) having a shaft part (36) protruding from one side of a first body, a first magnet (35) inserted into the shaft part, a connection recess formed on the outer face of the shaft part, and at least one guide protrusion (321) formed on the inner wall of the connection recess; and a socket member (2) having a connection protrusion (221) formed on one side of a second body to be inserted into the connection recess, a coupling recess (26/250) formed in the middle of the connection protrusion so that the shaft part is inserted into the coupling recess, a second magnet (25) inserted into the coupling recess, and at least one guide groove (portion around 221) formed in the outer surface of the connection protrusion to guide the guide protrusion, wherein the plug member and the socket member are coupled with each other in a detachable manner.
Regarding Claim 2, Reference [486] discloses wherein the guide groove has an inclined approach formed to be inclined from an entrance where the guide protrusion enters to the middle. 
Regarding Claim 3, Reference [486] discloses wherein an entrance of the guide groove is expanded in two ways (both sides) so that the guide protrusion enters easily.
Regarding Claim 4, Reference [486] discloses wherein the guide protrusion is inclined in the same direction as the inclined approach.
Regarding Claim 5, Reference [486] discloses wherein the guide groove includes a retaining groove having a retaining part (220) formed in the middle of the retaining groove, and the guide protrusion coupled to the retaining groove includes a retaining protrusion (33) which is caught to the retaining part not to be separated from the socket member.
Regarding Claim 10, Reference [486] discloses wherein the retaining protrusion has a stepped jaw formed on the surface getting in contact (in contact) with the retaining part.
Regarding Claim 13, Reference [486] discloses wherein the first body or the second body has a cross bar and a strap hooking bar selectively formed at one side.
Regarding Claim 15, Reference [486] discloses wherein the first body or the second body has a connection member selected from a ring, a clip, a hook, a buckle, and a strap connector (strap connector), which is disposed integrally with one side thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fiedler et al. (U.S. 2015/0135486A1 Figs. 13A-15E) [486] in view of Fiedler et al. (U.S. 2015/0135486A1 Figs. 6A-8F) [486b].
Regarding Claim 11, Reference [486] discloses the claimed invention, but does not explicitly disclose a cap attached to the outer surface of the first body.
Nevertheless, Reference [486b] teaches a cover (201)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the closure device assembly of Reference [486] with cover of a closure device assembly as taught by Reference [486b] in order to prevent damage to the closure device.
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have put a cover on the first body or the second body in order to protect both closure parts.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fiedler et al. (U.S. 2015/0135486A1 Figs. 13A-15E) [486] in view of Fiedler et al. (U.S. 2015/0135486A1 Figs. 6A-8F) [486b] and further in view of Fiedler et al. (U.S. 2015/0135486A1 Figs. 26A-28F) [486c].
Regarding Claim 12, the previously made combination of Reference [486] / [486b] discloses the claimed invention, but does not explicitly disclose wherein the first body has at least a pair of grooves formed in the outer surface of the first body and a retaining jaw formed therein, and the cap has a hook part coupled to the retaining jaw.
Nevertheless, Reference [486c] teaches a retaining jaw and hook part (205, 206, 461A, 461B).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the cover of the closure device assembly of Reference [486] / [486b] with the connection of the actuating mechanism, connecting tabs acting as hooks, as taught by Reference [486c] in order to securely connect a cover to the closure device.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677